Citation Nr: 0800614	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection of fatigue, including 
as due to an undiagnosed illness.

2.  Entitlement to service connection of sleep apnea.    

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 until March 
1992.  The veteran also had periods of ACDUTRA and INACDUTRA 
in the Kentucky Army National Guard until June 2000  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2002 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (the RO).   

Hearing

In June 2005, the veteran had a hearing before a RO hearing 
officer regarding his claims of entitlement to service 
connection of fatigue and sleep apnea.  A transcript of the 
hearing has been associated with the veteran's claims folder.  

In his October 2005 substantive appeal as to the TDIU claim 
the veteran requested a Travel Board hearing.  However, in 
December 2005 the veteran withdrew his hearing request.  

Remanded issues

The issues of entitlement to service connection of sleep 
apnea including as secondary to an undiagnosed illness and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




Other issues not currently on appeal 

A review of the claims folder includes July 2005 
correspondence, denominated "statement in support of claim 
for service connection of" post-traumatic stress disorder 
(PTSD).  To date, the veteran's mental health complaints have 
been considered as a symptom of the CFA.  However, based upon 
the tenor of the veteran's overall submission, the Board 
believes that the veteran is separately seeking entitlement 
to service connection for a psychiatric disability, to 
include PTSD.  

Additionally, July 2005 correspondence indicates that the 
veteran now contends that he suffers from lupus as a result 
of his service in Southwest Asia.  This claim has yet to be 
adjudicated by the RO.  

These matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran served in Southwest Asia from August 1, 1990 
to March 15, 1991.

2.  A preponderance of the medical evidence indicates that 
the veteran has no diagnosed fatigue condition, such as 
chronic fatigue syndrome.

3.  The medical evidence of record demonstrates that the 
claimed fatigue not caused by or a result of an undiagnosed 
illness.

4.  The medical evidence of record does not support a 
conclusion that the veteran's claimed fatigue is otherwise 
the result of his military service.




CONCLUSION OF LAW

Service connection for fatigue, including due to an 
undiagnosed illness, is not warranted. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection of fatigue, including 
as due to an undiagnosed illness.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issue.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007) [reasonable doubt to be resolved in veteran's 
favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the veteran was provided with VCAA notice through 
a March 28, 2002 letter.  Specifically, in the letter he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.     

Finally, the Board notes that the March 2002 letter expressly 
notified the veteran to send or describe additional 
information about his claims.  Specifically the March 2002 
letter advised the veteran to "tell us about any additional 
information or evidence that you want us to try and get for 
you" and to send to VA any additional evidence that he had 
in his possession.  See March 2002 letter, page 3.  These 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that the RO informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

Element (1), veteran status, is not at issue.  The veteran's 
claim has been denied based on elements (2) existence of a 
disability and (3) a connection between the veteran's service 
and the disability.  As discussed above, adequate notice as 
to both elements was given in the March 2002 VCAA letter.   
Because as discussed below the Board is denying the veteran's 
service connection claims, elements (4) and (5) remain moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Further, by correspondence dated July 6, 
2007 the veteran stated that he knew of no additional 
evidence which should be submitted or considered by VA.   
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, VA treatment records, social security administration 
records, identified private medical records and several 
statements from the veteran and his wife.  Additionally, the 
veteran was afforded VA compensation and pension examinations 
in January 2001 and August 2004.  The veteran and his 
representative have not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and he was 
given the opportunity to present testimony at a personal 
hearing.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Analysis

The veteran specifically contends he suffers from chronic 
fatigue.  He further asserts that he has suffered from 
fatigue since his return from Southwest Asia and that 
manifestations of fatigue include a sleep disturbance and 
mental health symptomatology.  

The record indicates that veteran is a Gulf War veteran.  See 
38 C.F.R. § 3.317(d). He contends that he suffers from 
constant fatigue that is a manifestation of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.  In essence, he 
contends that he is entitled to service connection by virtue 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
He alternatively appears to contend that he has chronic 
fatigue syndrome which is related to his military service.  
Each theory of entitlement will be addressed in turn.  

Persian Gulf undiagnosed illness

As has been discussed in the law and regulations section 
above, service connection may be granted for undiagnosed 
illness manifested by fatigue. 

In January 2001, VA examiners conducted a full and thorough 
physical examination of the veteran, with specific emphasis 
on his fatigue complaints.  At that time, the examiner noted 
that the veteran's fatigue complaints did not meet the 
criteria for a diagnosis of chronic fatigue syndrome.  
Moreover, the examiner noted that none of the veteran's 
medical records associated with the file confirmed a 
diagnosis of chronic fatigue syndrome.  However, that is not 
to say that medical evidence shows that the veteran's fatigue 
is due to an undiagnosed illness such that 3.317 would apply.  
Specifically, the January 2001 examiner found that the 
veteran's fatigue was due to depression and sleep apnea, that 
is to say diagnosed conditions.  [As is discussed elsewhere 
in this decision, the veteran has claimed entitlement to 
service connection for both sleep apnea and for a psychiatric 
disability.]

Accordingly, the competent and probative medical evidence of 
record shows that the veteran's fatigue is not attributable 
to the veteran's service in the Gulf. 

The Board acknowledges that the veteran appears to contend, 
in addition to his fatigue being due to an undiagnosed 
illness, that his diagnosed depression and sleep apnea are 
symptoms of fatigue rather vice versa.  

The veteran has testified that he had medical training during 
his military service, and his service records show that the 
veteran was a practical nurse during a portion of his 
service.  His medical experience is extremely limited.  
Indeed, during the nearly two decades since his separation 
from service he has not been employed in the medical field.  
The veteran is currently unemployed; he previously worked for 
the United States Postal Service as a rural mail carrier.
  
In any event, the veteran's statement as to medical matters 
is not merely a lay opinion which the Board may disregard as 
not probative.  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [lay persons without medical training they 
are not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis] 
with Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment   
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight of probative 
value on the January 2001 VA opinion than it does on the 
veteran's own self assessment.  Although the veteran received 
a limited amount of medical training during service, he 
received no further medical education, and he appears not to 
have been certified in any medical field.  See the transcript 
of the hearing, page 3.  He has no medical experience outside 
of the service.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data]. 

Moreover, even conceding that the veteran has some limited 
and dated medical knowledge, the Board believes that the 
veteran's self interest renders him less than objective in 
medical matters involving his own potential monetary benefits 
from the government.  See Pond v. West, 12 Vet. App. 341, 346 
(1999) [the self interest of a claimant, including a medical 
professional, may affect the credibility of testimony].  In 
that regard, the Board notes that in April 1995 when pursuing 
a claim of service connection of hypertension, the veteran 
attributed his fatigue symptoms to hypertension, not to the 
conditions currently claimed.  It thus appears that the 
veteran is not above tailoring his theories of entitlement 
depending upon the benefit he is seeking at the time. 

By contrast, the January 2001 VA medical opinion was rendered 
by an appropriately credentialed physician with no interest 
in the outcome.  The opinion report notes that the examining 
physician reviewed the claims folder, to include the service 
medical records.  The VA physician clearly took this history 
into account in rendering her opinion.

The January 2001 medical opinion also appears to be 
consistent with the veteran's objective medical history, 
which shows treatment for sleep apnea and a diagnosis of 
depression.  The medical records added to the file since the 
January 2001 VA examination [including August 2004 VA 
examinations, the veteran's SSA records and his VA treatment 
records] do not include serve to cast into doubt the January 
2001 VA examiner's conclusion that the veteran's fatigue is 
attributable to depression and sleep apnea.    

Aside from the veteran's opinion, which as discussed above is 
of virtually no probative value, the January 2001 VA opinion 
is the only evidence which addresses the critical question of 
whether or not the veteran's fatigue complaints are 
idiopathic fatigue such that the veteran could be said to be 
suffering from an undiagnosed illness.  The preponderance of 
the competent medical evidence of record indicates therefore 
that the veteran's fatigue condition is not caused by an 
undiagnosed illness.  For those reasons, the claim fails 
under 38 C.F.R. § 3.317 (2007).



Direct service connection

The Board has given thought to whether service connection may 
be granted for the veteran's claimed regardless of the 
inapplicability of the undiagnosed illness provisions.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  The Board will address each 
Hickson element in turn.

With regard to element (1), current disability, as discussed 
above the medical evidence in this case does not show that a 
diagnosed illness manifested by fatigue exists.  The January 
2001 medical examiner's opinion is dispositive; she stated 
that the veteran did not meet the criteria for the diagnosis 
of chronic fatigue syndrome.  
There is no evidence to the contrary.  The competent medical 
evidence of record thus indicates that fatigue is a symptom, 
not a stand-alone disease process.

The appears to assert that he suffers from chronic fatigue 
syndrome.  However, for the reasons set out in detail above, 
the Board places little weight of probative value on the 
veteran's opinion seeking to place a diagnosis on his 
condition.  See Pond and Cartright, both supra.  

The Board additionally notes that the report of an April 2004 
mental health examination conducted incident to the veteran's 
unsuccessful claim of entitlement to SSA disability 
compensation stated that the veteran had been diagnosed with 
chronic fatigue syndrome.  That statement appears to have 
been based upon the veteran's own self-report.  There is no 
indication that a physical examination was conducted, and in 
the context of the mental health report it appears that the 
veteran merely reported the alleged diagnosis of chronic 
fatigue syndrome.  This report is no different from the 
veteran's own contention.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The Board has no reason to doubt that the veteran experiences 
fatigue.  However, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Thus, the Board finds that element (1) is not satisfied and 
that the claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the veteran's service medical 
records.  There is no entry in those records which indicates 
the veteran complained of or sought treatment for fatigue.  
Nor is there any other medical evidence of record that 
indicates the veteran had a chronic fatigue condition during 
service.  The first contentions the veteran made that he 
suffered from chronic fatigue syndrome were in 2002, almost 
10 years after he left service.  

The Board finds it significant that the veteran did not file 
a claim of entitlement to service connection for a fatigue-
related condition until almost a decade after service, even 
though he filed a series of other claims.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

To the extent that the veteran now contends that he had a 
disability manifested by fatigue during service, as discussed 
above his opinion on such a medical matter is entitled to 
little weight of probative value.  It is also outweighed by 
the volume of information contained in the contemporaneous 
service medical records which failed to disclose any fatigue-
related illness.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]..

After a review of all the records, the Board finds that the 
medical evidence does not indicate the veteran had any 
condition involving fatigue during service, and that, 
therefore, element (2) is also not satisfied.

With regard to the third Hickson element, medical evidence of 
a nexus between an in-service injury or disease and a current 
disability, the Board finds that the evidence is also 
lacking.  Indeed, because there is no competent medical 
evidence of a current chronic fatigue disability and no 
evidence of an in-service disease medical nexus is an 
impossibility.   The claim fails on this basis as well.

Conclusion

In summary, for reasons and bases which have been expressed 
above, the board concludes that service connection for 
fatigue, either as due to an undiagnosed illness or directly 
due to service, is not warranted.  A preponderance of the 
evidence is against the claims.  The benefits sought on 
appeal are denied.


ORDER

Entitlement to service connection of fatigue is denied.




REMAND

2.  Entitlement to service connection of sleep apnea.    

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

The veteran is seeking entitlement to service connection for 
sleep apnea as well as entitlement to TDIU.  For the reasons 
set out immediately below, the Board has determined that a 
remand is required.  

The veteran contends that he developed sleep apnea as a 
consequence of an undiagnosed illness incurred during service 
in Southwest Asia.  As discussed in detail above, the 
veteran's opinion is a source of competent medical evidence, 
albeit of limited probative value.  The veteran has not 
provided reasons r why he believes his sleep apnea is related 
to his service; he has contended that his sleep apnea is part 
of a disability which had its onset during service.  

The August 2004 VA medical examination and the January 2001 
VA medical examination each confirmed that the veteran 
suffers from sleep apnea.  
However, neither examiner rendered an opinion on the etiology 
of the sleep apnea.  
  
Under these circumstances, VA must provide the veteran with a 
medical examination to determine the nature and etiology of 
the veteran's sleep apnea.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

The TDIU claim is inextricably intertwined with the sleep 
apnea claim. In other words, if service connection is for the 
claimed disability, this may impact the TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1. VBA should refer the veteran's claims 
folder to a physician in order to 
determine the etiology of his sleep apnea.  
After reviewing all pertinent medical 
records, the physician should determine 
whether it is at least as likely as not 
that sleep apnea is related to the 
veteran's military service, in particular 
the service in Southwest Asia in 1991.  If 
any other cause of the sleep apnea is 
evident, this should be described.  If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be performed.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the issues remaining on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


